DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Notice as to Grounds of Rejection and Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 21, 22 are rejected on the ground of nonstatutory double patenting over claims 1, 15 of U. S. Patent No. 10698577 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 

Claim 21. Instant Application (16/899932) A method of interacting with a vehicle, the method comprising: 










obtaining, by a mobile computing device, a context associated with a user input in relation to a component of the vehicle, the context based at least on a position of the computing device with respect to the component of the vehicle; 


generating, by the mobile computing device, an instruction based on the user input and the context as obtained; and 

transmitting, by the mobile computing device, the instruction to the vehicle to generate control or indication in connection with the component based on the instruction.





Claim 22. Instant Application (16/899932) A system to interact with a vehicle, the system comprising:
a mobile computing device comprising: 
a processing device; and 
a memory device storing instructions that, when executed by the processing device, cause the processing device to perform operations comprising:








obtaining, by a mobile computing device, a context associated with a user input in relation to a component of the vehicle, the context based at least on a position of the computing device with respect to the component of the vehicle; 

generating, by the mobile computing device, an instruction based on the user input and the context as obtained; and 

transmitting, by the mobile computing device, the instruction to the vehicle to generate control or indication in connection with the component based on the instruction.







Claim 1. (US Patent No. 10698577)  
A method of interacting with a vehicle, the method comprising: 

determining, by a mobile computing device, a position of the mobile computing device with respect to a component of a plurality of components of the vehicle, the position identifying the component distinct from other components of the plurality of components; 

obtaining, by the mobile computing device, a context associated with a user input in relation to the component of the vehicle, the context based at least on the position of the mobile computing device with respect to the component of the vehicle as identified; 


generating, by the mobile computing device, an instruction based on the user input and the context; 

transmitting, by the mobile computing device, the instruction to the vehicle to generate a control or indication in connection with the component of the vehicle based on the instruction; 

applying, by a vehicle subsystem, the control to the component of the vehicle; and 

Claim 15. (US Patent No. 10698577) A system to interact with a vehicle, the system comprising: a mobile computing device comprising: 
a processing device; and 
a memory device to store instructions that, when executed by the processing device, cause the processing device to perform operations comprising: determining a position of the mobile computing device with respect to a component of a plurality of components of the vehicle, the position identifying the component distinct from other components of the plurality of components; 

obtaining a context associated with a user input in relation to the component of the vehicle, the context based at least on the position of the mobile computing device with respect to the component of the vehicle as identified; 

generating an instruction based on the user input and the context; and


 transmitting the instruction to the vehicle to generate a control or indication in connection with the component of the vehicle based on the instruction; 


and a vehicle subsystem configured to apply the control or indication to the component of the vehicle, wherein the operations further comprise indicating by the mobile computing device an acknowledgment or a result associated with the instruction to the vehicle.


 Thus, the claims being examined are merely broader than the claim patented before, and therefore the claims are not patentably distinct (See In re Goodman).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claims 1-5, 7-15, 17-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Chen (U.S. Patent Application Publication 2009/0276115 A1 hereinafter Chen)

With regard to claims 1, 11, Chen teaches a method, a system of interacting with a vehicle, the method comprising: 
obtaining, by a mobile computing device, a context associated with an activity of the vehicle or a user of the vehicle, or associated with a control input of the user in relation to at least one component of the vehicle <the user has provided control input of licensing the protocol used for diagnosis of the brakes (component) para 0055-0057 and the context of diagnostic tool being connected to vehicle is obtained fig 3 items 20, 30, see also fig 5> , based on anomaly detection associated with the user or the at least one component of the vehicle, or associated with the user and the at least one component of the vehicle <based on fault associated with the brakes (component) that can be detected by a diagnostic tool fig 3 item 10, a portable computing device para 0048-0050>; 
generating, by the mobile computing device, an instruction based on the activity or the control input, and the context as obtained <protocols are sent to the automobile by the diagnostic tool fig 10>; and 
transmitting, by the mobile computing device, the instruction to the vehicle to generate a control or an indication in connection with the at least one component of the vehicle based on the instruction <protocols can be sent to the vehicle for accessing sensor data related to brakes para 0049-0050>.
a mobile computing device comprising (claim 11) <fig 3 item 10>
a processing device (claim 11) <fig 3 item 38>; and
a memory device storing instructions that, when executed by the processing device, cause the processing device to perform operations (claim 11) <para 0042, fig 3 item 42>.
With regard to claims 2, 12, these claims depend upon claims 1 and 11, respectively, which are rejected above. In addition, Chen teaches wherein the method further comprises performing the anomaly detection in relation to the at least one component of the vehicle <faults brake (para 0049-0050) emission indicators (0017) can be detected para 0017>.
With regard to claims 3, 13, these claims depend upon claims 1 and 11, respectively, which are rejected above. In addition, Chen teaches wherein the method further comprises receiving a system initiation indicator resulting from the anomaly detection <vehicle flags a fault and audio/visual signal can be indicated para 0097, fig 10>.
With regard to claims 4, 14, these claims depend upon claims 3 and 13, respectively, which are rejected above. In addition, Chen teaches, wherein the initiation indicator comprises the context in relation to the anomaly detection associated with the at least one component of the vehicle <fault code and associated descriptors can be provided para 0097>.
With regard to claims 5, 15, these claims depend upon claims 3 and 13, respectively, which are rejected above. In addition, Chen teaches wherein the method further comprises: 
receiving the user control input when the initiation indicator does not comprise the context <user can initiate a communicate para 0097-0099>; and 
determining the context based on the control input in relation to the anomaly detection associated with the at least one component of the vehicle <status of brakes or emission control cen be determines para 0049-0050, 0057>.
With regard to claims 7, 17, these claims depend upon claims 1 and 11, respectively, which are rejected above. In addition, Chen teaches wherein the method further comprises receiving the control input from the user, wherein the control input is one of a biometric input, an audio input, a video input, a button input, a button sequence input, a code input, and one or more combinations <button, voice input can be used para 0095-0096>.
With regard to claims 8, 18, these claims depend upon claims 1 and 11, respectively, which are rejected above. In addition, Chen teaches wherein the method further comprises selecting the context from one or more contexts obtained from at least one of the mobile computing device, the vehicle, and a service provider <context of the vegicle can be determined para 0049-0050, 0036>.
With regard to claims 9, 19, these claims depend upon claims 1 and 11, respectively, which are rejected above. In addition, Chen teaches wherein the instruction comprises a command to control the at least one component of the vehicle, and wherein the method further comprises generating an indication of the command, the indication comprising one of video, audio, actuation, and one or more combinations <voice communication can be used for diagnostic communication para 0074>.
With regard to claims 10, 20, these claims depend upon claims 1 and 11, respectively, which are rejected above. In addition, Chen teaches wherein the method further comprises: 
receiving at the mobile computing device a result associated with the instruction from the vehicle <sensor information para 0050, emission data can be obtained para 0057>; and 
generating an indication of the result, the indication comprising one of video, audio, actuation, and one or more combinations <fault codes can be presented as an audio signal para 0097>.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 6, 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chen in view of Amigo et al (US Patent Application Publication 2011/0153367 A1 hereinafter Amigo).

With regard to claims 6, 16, these claims depend upon claims 5 and 15, respectively, which are rejected above. Chen does not appear to explicitly disclose limitations of this claim.
In the same field of endeavor, Amigo teaches wherein determining the context comprises determining the context based on the control input in relation to a threshold associated with a location of the vehicle <context can be determined based upon control information and location of the vehicle para 0078-0080>.
Accordingly, it would have been obvious before the effective filing date to one of ordinary skill in the art, having the teachings of Chen, Amigo before him/her before the effective filing date of the claimed invention, to modify the teachings of Chen to include the teachings of Amigo, in order to obtain limitations taught by Amigo.  One would have been motivated to make such a combination because it facilitates specific actions dependent on the location of a vehicle.

Claims 21, 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Burke (US patent Application Publication 2013/0102295 A1 hereinafter Burke) in view of Lehmann et al (US Patent Application Publication 2015/0352912 A1 hereinafter Lehmann).

With regard to claims 21, 22, Burke teaches a method, a system, respectively of interacting with a vehicle, the method comprising: 
obtaining, by a mobile computing device, a context associated with a user input in relation to a component of the vehicle, <figure 1, user input for various services (context) para 0021-0023>; 
generating, by the mobile computing device, an instruction based on the user input and the context as obtained <fig 1, 2 commands sent to get a response from a cloud service para 0023>; and 
transmitting, by the mobile computing device, the instruction to the vehicle to generate control or indication in connection with the component based on the instruction <control for the audio interface (component) is provided para 0023-0024>.
a mobile computing device comprising (claim 22) <para 0021>
a processing device (claim 22) <para 0021>; and
a memory device storing instructions that, when executed by the processing device, cause the processing device to perform operations (claim 22) <para 0021>.
Burke does not appear to explicitly disclose the context based at least on a position of the computing device with respect to the component of the vehicle.
In the same field of endeavor, Lehmann teaches the context based at least on a position of the computing device with respect to the component of the vehicle <close proximity of the detecting device to the monitored tire can be determined para 0019-0023>
Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Burke, Lehmann before him/her at the time before the effective filing date of the claimed invention, to modify the teachings of Burke to include the teachings of Lehmann, in order to obtain limitations taught by Lehmann.  One would have been motivated to make such a combination because it provides efficient way to access and monitoring of components.

Conclusion
The prior art made of record (see PTO-892) and not relied upon is considered pertinent to applicant's disclosure:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANIL K BHARGAVA whose telephone number is (571)270-3278.  The examiner can normally be reached on Monday - Friday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANIL K BHARGAVA/Primary Examiner, Art Unit 2173